PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/516,703
Filing Date: 19 Jul 2019
Appellant(s): T-Mobile USA, Inc.



__________________
Shigeharu Furukawa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on March 31, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-10, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Na, US Pub. 2020/0280901.
Regarding claims 1, 7 and 15, Na discloses a terminal device and a method by which a terminal device switches a data transmission path, comprising one or more processors; a memory; and one or more components stored in the memory and executable by the one or more processors to perform operations (see fig. 1, UE 100 inherently comprises a processor and a memory and one or more components stored in the memory and executable by the processor) comprising: establishing a first connection with a user equipment (UE), a Fourth Generation (4G) base station, and a Fifth Generation (5G) base station, wherein the first connection is anchored via the 4G base station and is a non-standalone connection (see fig. 1, p. [0009], [0036], UE has dual connectivity with 4G LTE BS 200 and 5G networks 10, i.e. non-standalone), and wherein a first part of user plane data is communicated via the 4G base station and the 5G base station (p. [0009], [0036], since UE has dual connectivity with 4G LTE and 5G networks; therefore, a first part of user plane data is communicated via the 4G base station and the 5G base station); determining a throughput associated with the first connection; determining an estimated throughput associated with a second connection, wherein the second connection is to be anchored via the 5G base station and is a standalone connection; determining that the estimated throughput is higher than the throughput; and establishing, based at least in part on the estimated throughput being higher than the throughput, switching to the second connection with the UE and the 5G base station); wherein the switching includes communicating a second part of the user plane data via the 5G base station (see figs. 2-4, p. [0090]-[0091], the determination unit 120 of UE 100 identifies each of expected throughput of the 4G network according to radio environment information of the 4G network and expected throughput of the 5G network according to radio environment information of the 5G network. When the expected throughput of the 5G network is higher than the expected throughput of the 4G network, which corresponds to the current data transmission path, the determination unit 120 determines to switch the data transmission path for transmitting user plane data from the current 4G network to the 5G network. Further, p. [0011], [0053] and [0076], Na discloses the terminal apparatus 100 operates in a standalone mode with the 5G BS. Therefore, the switching includes communicating a second part of the user plane data via the 5G base station).
Regarding claims 2, 9 and 17, Na discloses the 4G base station is associated with a first frequency band (UE 100 communicates with the 4G BS 200 according to the 4G frequency bands); the 5G base station is associated with a second frequency band (UE 100 communicates with the 5G BS 10 according to the 5G frequency bands); and the second frequency band is lower than the first frequency band (the frequency band of the 5G may lower than the 4G frequency band).
Regarding claims 5-6, 13 and 20, Na discloses the operations further comprising: in association with the first connection, sending a command to the UE to transmit data to the 4G base station and the 5G base station substantially simultaneously (see p. [0009], [0036], UE has dual connectivity with 4G LTE and 5G networks, and fig. 4); or in association with the first connection, sending a command to the UE to transmit data to the 4G base station and the 5G base station in non-overlapping time periods (see fig. 5, S10 and S20 were sent in difference of time).
Regarding claims 8 and 16, Na discloses the first base station is an eNodeB (see fig. 1, 4G/LTE BS 200); and the second base station is a gNodeB (fig. 1, 5G BS 10).
Regarding claims 10 and 18, Na discloses the first base station and the second base station are associated with a same frequency band (according to the LTE and 5G protocols, the frequency bands of the 4G may have the same as 5G frequency bands).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Na as shown above.
Regarding claims 3, 11 and 19, Na does not disclose the operations further comprising: determining an intermodulation distortion (IMD) level associated with the first connection; determining that the IMD level is above a threshold level; and establishing the second connection further based at least in part on the IMD level being above the threshold level. Examiner takes official notice that these features are well- known in the art. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to adapt these well-known features into Na’s system in order to improve quality of service.
Regarding claim 14, Na does not disclose in association with the first connection, receiving an indication from the UE that the UE is transmitting using a single uplink transmission. Examiner takes official notice that this feature is well-known in the art. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into Na’s system in order to guarantee customer service.
(2) Response to Argument
Page 15 of the Brief, Appellant argues:
“Na describes only switching from a 4G connection in the non-standalone mode to 5G connection in the non-standalone mode.
Therefore, while Na describes being able to 1) maintain the dual connectivity to the 4G network and the 5G network in the non-standalone mode and 2) access, via the dual connectivity operation, two frequency bands in the 5G environment in the standalone mode, Na does not describe, in the cited paragraphs or anywhere else, being able to switch from a 4G connection in the non-standalone mode to 5G connection in the standalone mode.”

Examiner respectfully disagrees.

Paragraphs [0072] and [0110], Na discloses:
[0072] That is, the access unit 110 initially accesses the 4G network through access to the 4G BS 200 and additionally accesses the 5G network through access to the 5G BS 10 according to the non-standalone operation, thereby maintaining the dual connectivity to the 4G network and the 5G network.
 [0110] First, the access unit 110 initially accesses the 4G network through access to the 4G BS 200 and additionally accesses the 5G network through access to the 5G BS 10 according to the non-standalone operation, thereby maintaining the dual connectivity to the 4G network and the 5G network in S10 and S20.
(Emphasis added).
These paragraphs indicate at the beginning the system operates as non-standalone connection with dual connectivity 4G and 5G networks.

Paragraphs [0091] and [0123], Na discloses: 
[0091] When the expected throughput of the 5G network is higher than the expected throughput of the 4G network, which corresponds to the current data transmission path, the determination unit 120 may determine to switch the data transmission path for transmitting user plane data from the current 4G network to the 5G network. 
[0123] When the expected throughput of the 5G network is higher than the expected throughput of the 4G network, which corresponds to the current data transmission path, the determination unit 120 may determine to switch the data transmission path for transmitting user plane data from the current 4G network to the 5G network. 
(Emphasis added). 
These paragraphs indicate the system switches from 4G BS to 5G BS if the throughput of the 5G network is higher than 4G network.

Finally, paragraphs [0052]-[0053] and [0076], Na also discloses: 

[0052] Further, the terminal apparatus 100 according to an embodiment of the present disclosure may also support a standalone technology in the 5G environment. 
[0053] Accordingly, when the terminal apparatus 100 operates in a standalone mode, according to the DC technology, the terminal apparatus 100 may access the 5G 3.5 GHz BS 10A as the master node and the 5G 28 GHz BS 10B as the secondary node, or inversely may access the 5G 28 GHz BS 10B as the master node and the 5G 3.5 GHz BS 10A as the secondary node. (Emphasis added).
[0076] Of course, when the terminal apparatus 100 operates in the standalone mode in the 5G environment, the terminal apparatus 100 may process the dual connectivity operation of accessing the 5G 3.5 GHz BS 10A as the master node and the 5G 28 GHz BS 10B as the secondary node, or inversely may access the 5G 28 GHz BS 10B as the master node and the 5G 3.5 GHz BS 10A as the secondary node. 
(Emphasis added).
These paragraphs indirectly indicates that Na’s system can operate in 5G standalone mode (with dual connectivity) if the device switches from a 4G (non-standalone mode) to 5G.
Thus, Na clearly discloses limitations recited in claims 1, 7 and 15.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/THAI D HOANG/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        

Conferees:


/GBEMILEKE J ONAMUTI/
Primary Examiner, Art Unit 2463                                                                                                                                                                                                 
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.